
	
		II
		110th CONGRESS
		1st Session
		S. 1790
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To make grants to carry out activities to prevent the
		  incidence of unintended pregnancies and sexually transmitted infections among
		  teens in racial or ethnic minority or immigrant communities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Communities of Color Teen Pregnancy
			 Prevention Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Each year, nearly
			 750,000 American teens ages 15 through 19 become pregnant.
			(2)In 2002, the
			 pregnancy rate for African American and Latino teens ages 15 through 19 was
			 double the rate for white teens (134.2 and 131.5 compared to 65.0).
			(3)An estimated
			 4,883 youth ages 13 through 24 were diagnosed with HIV or AIDS in 2004,
			 representing approximately 13 percent of all individuals given a diagnosis
			 during that year.
			(4)African American
			 youth comprised the largest single group of young people affected by HIV,
			 accounting for 55 percent of all HIV infections among youth ages 13 through 24
			 in 2004.
			(5)Although African
			 American teens (ages 13 through 19) represent only 16 percent of United States
			 teens, they accounted for 69 percent of new AIDS cases reported among teens in
			 2005.
			(6)In 2005, Latino
			 teens, ages 13 through 19, accounted for 17 percent of AIDS cases among teens,
			 the same as their proportion of the United States teenage population that year.
			 Latinos ages 20 through 24 accounted for 22 percent of new AIDS reported among
			 young adults, but represented 18 percent of United States young adults.
			(7)Recent estimates
			 suggest that while 15- to 24-year olds represent 25 percent of the ever
			 sexually active population, they acquire nearly one-half of all new sexually
			 transmitted infections.
			(8)In 2005, the
			 gonorrhea rate among African American teens ages 15 through 19 was 17 times
			 higher than among white teens of the same age. The rates of primary and
			 secondary syphilis were 19 times higher among black teens ages 15 through 19
			 than among their white peers.
			(9)In 2005, nearly
			 three-fourths of all reported cases of gonorrhea occurred among African
			 American teens, for whom the gonorrhea rate was 2,106 per 100,000
			 population.
			3.Community-based
			 and school-based intervention programs
			(a)Community-based
			 intervention programs
				(1)In
			 generalThe Secretary of
			 Health and Human Services (referred to in this Act as the
			 Secretary) shall make grants to public and nonprofit private
			 entities for the purpose of carrying out projects to prevent teen pregnancies
			 in racial or ethnic minority or immigrant communities with a substantial
			 incidence or prevalence of cases of teen pregnancy as compared to the average
			 number of such cases in communities in the State involved (referred to in this
			 Act as eligible communities).
				(2)Requirements
			 regarding purpose of grantsA grant may be made under paragraph
			 (1) only if, with respect to the expenditure of the grant to carry out the
			 purpose described in such paragraph, the applicant involved agrees to use one
			 or more of the following strategies:
					(A)Promote effective communication among
			 families about preventing teen pregnancy, particularly communication among
			 parents or guardians and their children.
					(B)Educate community
			 members about the consequences of teen pregnancy.
					(C)Encourage young
			 people to postpone sexual activity and prepare for a healthy, successful
			 adulthood, including by teaching them skills to avoid making or receiving
			 unwanted verbal, physical, and sexual advances.
					(D)Provide
			 information about the health benefits and side effects of all contraceptives
			 and barrier methods as a means to prevent pregnancy and reduce the risk of
			 contracting sexually transmitted infections, including HIV/AIDS.
					(E)Provide
			 educational information, including medically accurate information about the
			 health benefits and side effects of all contraceptives and barrier methods, for
			 young people in such communities who are already sexually active or are at risk
			 of becoming sexually active and inform young people in such communities about
			 the responsibilities and consequences of being a parent, and how early
			 pregnancy and parenthood can interfere with educational and other goals.
					(3)Utilizing
			 effective strategiesA grant
			 may be made under paragraph (1) only if the applicant involved agrees that, in
			 carrying out the purpose described in such paragraph, the applicant will,
			 whenever possible, use strategies that have been demonstrated to be effective
			 (on the basis of rigorous scientific research), or that incorporate
			 characteristics of effective programs.
				(b)School-based
			 projects
				(1)In
			 generalThe Secretary may
			 make grants to public and nonprofit private entities for the purpose of
			 establishing and operating for eligible communities, in association with public
			 secondary schools for such communities, projects for one or more of the
			 following:
					(A)To carry out
			 activities, including counseling, to prevent unintended pregnancy and sexually
			 transmitted infections, including HIV/AIDS, among teens.
					(B)To provide
			 necessary social and cultural support services regarding teen pregnancy.
					(C)To provide health and educational services
			 related to the prevention of unintended pregnancy and sexually transmitted
			 infections, including HIV/AIDS, among teens.
					(D)To promote better
			 health and educational outcomes among pregnant teens.
					(E)To provide
			 training for individuals who plan to work in school-based support programs
			 regarding the prevention of unintended pregnancy and sexually transmitted
			 infections, including HIV/AIDS, among teens.
					(2)PriorityIn
			 making grants under paragraph (1), the Secretary shall give priority to
			 providing for projects under such paragraph in eligible communities.
				(3)Required
			 coalitionA grant may be made under paragraph (1) only if the
			 applicant involved has formed an appropriate coalition of entities for purposes
			 of carrying out a project under such paragraph, including—
					(A)one or more public
			 secondary schools for the eligible community involved; and
					(B)entities to
			 provide the services of the project.
					(4)TrainingA
			 grant under paragraph (1) may be expended to train individuals to provide the
			 services described in subparagraphs (A) and (B) of such paragraph for the
			 project involved.
				(c)Reporting and
			 evaluation
				(1)ReportA
			 grant may be made under subsection (a) or (b) only if the applicant involved
			 agrees to submit to the Secretary, in accordance with the criteria of the
			 Secretary, a report that provides information on the project under such
			 subsection, including project outcomes and increased education and awareness
			 about the prevention of unintended pregnancy and sexually transmitted
			 infections, including HIV/AIDS, among teens. The Secretary shall make such
			 reports available to the public.
				(2)EvaluationsNot
			 later than 12 months after the date of the enactment of this Act, the Secretary
			 shall, directly or through contract, provide for evaluations of at least 10
			 percent or not less than 6 projects carried out with grants under each of
			 subsections (a) and (b). Each such evaluation shall describe—
					(A)the activities
			 carried out with the grant; and
					(B)the extent to
			 which the activities were effective in changing attitudes and behavior to
			 achieve the project strategies consistent with—
						(i)subsection (a)(2)
			 for grants under subsection (a); or
						(ii)subsection (b)(1)
			 for grants under subsection (b).
						(d)Authorization of
			 appropriations
				(1)Community-based
			 intervention programsFor the purpose of carrying out subsection
			 (a), there is authorized to be appropriated $40,000,000 for each of the fiscal
			 years 2008 through 2012.
				(2)School-based
			 projectsFor the purpose of carrying out subsection (b), there is
			 authorized to be appropriated $10,000,000 for each of the fiscal years 2008
			 through 2012.
				(3)EvaluationsOf
			 the total amount appropriated to carry out this section for a fiscal year, the
			 Secretary shall reserve 10 percent of such amount to carry out subsection
			 (c)(2).
				4.Multimedia
			 campaigns
			(a)In
			 generalThe Secretary shall
			 make grants to public and nonprofit private entities for the purpose of
			 carrying out multimedia campaigns to provide public education and increase
			 awareness with respect to the issue of reducing the rates of unintended
			 pregnancy and sexually transmitted infections, including HIV/AIDS, among teens,
			 and related social, physical, and emotional issues.
			(b)PriorityIn
			 making grants under subsection (a), the Secretary shall give priority to
			 campaigns described in such subsection that are directed toward eligible
			 communities.
			(c)RequirementsA grant may be made under subsection (a)
			 only if the applicant involved agrees that the multimedia campaign under such
			 subsection will—
				(1)provide
			 information on the prevention of unintended pregnancy and sexually transmitted
			 infections, including HIV/AIDS, among teens;
				(2)provide
			 information that identifies organizations in the communities involved
			 that—
					(A)provide health and
			 educational services related to the prevention of unintended pregnancy and
			 sexually transmitted infections, including HIV/AIDS, for teens; and
					(B)provide necessary
			 social and cultural support services; and
					(3)coincide with efforts of the National
			 Clearinghouse for Teen Pregnancy Prevention that are made under section
			 5(b)(1).
				(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $6,000,000 for each of the fiscal years
			 2008 through 2012.
			5.National
			 clearinghouse
			(a)In
			 generalThe Secretary shall
			 make grants to a nonprofit private entity to establish and operate a National
			 Clearinghouse for Teen Pregnancy Prevention (referred to in this section as the
			 Clearinghouse) for the purposes described in subsection
			 (b).
			(b)Purposes of
			 clearinghouseThe purposes referred to in subsection (a)
			 regarding the Clearinghouse are as follows:
				(1)To
			 provide information and technical assistance to States, Indian tribes, local
			 communities, and other public or private entities to develop content and
			 messages for teens and adults that address and seek to reduce the rate of
			 unintended pregnancy and sexually transmitted infections, including HIV/AIDS,
			 among teens.
				(2)To support parents
			 in their essential role in preventing unintended pregnancy and sexually
			 transmitted infections, including HIV/AIDS, among teens by equipping parents
			 with information and resources to promote and strengthen communication with
			 their children about sex, values, and positive relationships, including healthy
			 relationships.
				(c)Requirements for
			 granteeA grant may be made under subsection (a) only if the
			 applicant involved is an organization that meets the following
			 conditions:
				(1)The organization
			 is a nationally recognized, nonpartisan organization that has at least 10 years
			 of experience focusing on preventing teen pregnancy and working with diverse
			 groups to reduce the rate of teen pregnancy.
				(2)The organization
			 has a demonstrated ability to work with and provide assistance to a broad range
			 of individuals and entities, including teens; parents; the entertainment and
			 news media; State, tribal, and local organizations; networks of teen pregnancy
			 prevention practitioners; reproductive health providers; businesses; faith and
			 community leaders; and researchers.
				(3)The organization has experience in the use
			 of culturally competent and linguistically appropriate methods to address teen
			 pregnancy in eligible communities.
				(4)The organization
			 conducts or supports research and has experience with scientific analyses and
			 evaluations.
				(5)The organization
			 has comprehensive knowledge and data about strategies for the prevention of
			 teen pregnancy.
				(6)The organization
			 has experience in carrying out functions similar to the functions described in
			 subsection (b).
				(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $1,500,000 for each of the fiscal years
			 2008 through 2012.
			6.Research
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall make grants to public or nonprofit
			 private entities to conduct, support, and coordinate research on the prevention
			 of unintended pregnancy and sexually transmitted infections, including
			 HIV/AIDS, among teens in eligible communities, including research on the
			 factors contributing to the disproportionate rates of teen pregnancy and
			 sexually transmitted infections in such communities and research-based
			 strategies for addressing such disparities.
			(b)ResearchIn
			 carrying out subsection (a), the Secretary shall support research that—
				(1)investigates the incidence and prevalence
			 of teen pregnancy and sexually transmitted infections, including HIV/AIDS,
			 among teens in communities described in such subsection;
				(2)examines—
					(A)the relationships
			 between teen pregnancy and one or more of—
						(i)the
			 mental and physical health and well-being of teens in the communities;
						(ii)teen access to a
			 full range of family planning services;
						(iii)the
			 scholastic achievement of such teens;
						(iv)family structure
			 and communication; and
						(v)other
			 factors contributing to disproportionate rates of teen pregnancy and sexually
			 transmitted infections among teens in such communities;
						(B)the variance in
			 the rates of teen pregnancy and by—
						(i)location (such as
			 inner cities, inner suburbs, outer suburbs, and rural areas);
						(ii)population
			 subgroup (such as Hispanic, Asian-Pacific Islander, African-American, and
			 Native American);
						(iii)level of
			 acculturation; and
						(iv)socioeconomic
			 status (such as income, educational attainment of the parents of the teen, and
			 school attendance of the teen);
						(C)the importance of
			 the physical and social environment as a factor in placing communities at risk
			 of increased rates of pregnancy and sexually transmitted infections; and
					(D)the importance of
			 aspirations and motivations as factors affecting young people’s risk of teen
			 pregnancy;
					(3)is used to propose
			 or identify additional strategies that will address the disproportionate rates
			 of teen pregnancy and sexually transmitted infections in such communities;
			 and
				(4)wherever possible,
			 includes efforts to link the measures to relevant databases, including health
			 databases.
				(c)PriorityIn
			 making grants under subsection (a), the Secretary shall give priority to
			 research that incorporates—
				(1)interdisciplinary
			 approaches; or
				(2)a
			 strong emphasis on community-based participatory research.
				(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $7,500,000 for each of the fiscal years
			 2008 through 2012.
			7.General
			 requirements
			(a)Medically
			 accurate informationA grant may be made under this Act only if
			 the applicant involved agrees that all information provided pursuant to the
			 grant will be age-appropriate, factually and medically accurate and complete,
			 and scientifically based.
			(b)Cultural context
			 of servicesA grant may be made under this Act only if the
			 applicant involved agrees that information, activities, and services under the
			 grant that are directed toward a particular population group will be provided
			 in the language and cultural context that is most appropriate for individuals
			 in such group.
			(c)Application for
			 grantA grant may be made
			 under this Act only if an application for the grant is submitted to the
			 Secretary and the application is in such form, is made in such manner, and
			 contains such agreements, assurances, and information as the Secretary
			 determines to be necessary to carry out the program involved.
			8.DefinitionsFor purposes of this Act:
			(1)The term
			 eligible community has the meaning indicated for such term in
			 section 3(a)(1).
			(2)The term
			 HIV/AIDS means the human immunodeficiency virus, and includes the
			 acquired immune deficiency syndrome.
			(3)The term
			 medically accurate with respect to information, means information
			 that is supported by research, recognized as accurate and objective by leading
			 medical, psychological, psychiatric, and public health organizations and
			 agencies, and where relevant, published in peer review journals.
			(4)The term racial or ethnic minority or
			 immigrant communities means communities with a substantial number of
			 residents who are members of racial or ethnic minority groups or who are
			 immigrants.
			(5)The term
			 Secretary has the meaning indicated for such term in section
			 3(a)(1).
			
